April 26, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Jackson National Life Insurance Company Jackson National Separate Account – I (“Registrant”) File Nos. 333-136472 and 811-08664 Dear Commissioners: This filing is Post-Effective Amendment No. 413 under the Investment Company Act of 1940 and Post-Effective Amendment No. 11 under the Securities Act of 1933, and is being made under paragraph (b) of rule 485.We propose that it becomes effective on April 29, 2013, as indicated on the facing sheet of the amendment. If you have any questions, please call me at (517) 367-3872. Yours truly, /s/FRANK J. JULIAN Frank J. Julian Assistant Vice President, Legal
